internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-128901-00 date date legend x d1 year property property property property a b this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that the rental income received in the course of its operations does not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x is a c_corporation x anticipates making an election to be treated as an s_corporation for its taxable_year beginning di x owns property property and property which are commercial properties as well as property the properties x provides various services to the properties services provided in the last year include leasing managing maintaining and repairing the property providing pest plr-128901-00 control janitorial service window cleaning trash collection and landscaping x handles the usual leasing and administrative functions involved in overseeing the management of real_estate in addition x is responsible for major remodeling projects in year x received or accrued a in rents and paid_or_incurred b in relevant expenses on the properties law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be a subchapter_s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion after applying the law to the facts submitted and representations made we conclude that the rental income x receives from propertie sec_1 and is not passive_investment_income under sec_1362 except as expressly provided herein no opinion is expressed or implied plr-128901-00 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
